The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The response of the applicant has been read and given careful consideration. Responses to the arguments are presented after the first rejection to which they are directed. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,3,4,6,8-11,13,18-20  and 22-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Araki et al. 20030152864, in view of Song et al. 20040142272.
Araki et al. 20030152864 teaches acrylate fluorine containing polymers, photoacid generators (trifluoromethyl-dibenzothiophenium trifluoromethane sulfonate, and a solvent (butyl acetate) in examples 14-24 (page 107). In example 38 [1649-1653] these used in combination with solvents and a PAG example 102 (table 6 at [1851]) and developed using alkali developer (TMAH) [1829].  The use of fluorinated coating solvent, including perfluorohexane, perfluorobenzene and perfluoro(tributylamine) to enhance the solubility of the fluorinate containing polymer is disclosed [0600-0606]. Other useful solvents are disclosed at [0599]. Useful photoacid generators including iodonium and sulfonium salts are disclosed [0559-0584].  Useful crosslinking agents are disclosed including melamine compounds ,urea compounds, epoxy compounds and isocyanate compounds [0419-0420] and the addition of crosslinking agents known for use in negative resist is disclosed to form a negative resist from the positive resists is disclosed [0419,0513-0514]. The use of sensitizing dyes and adhesion promoters is disclosed [0889]. Useful basic quenchers are disclosed including triethanolamine [0590]. Copolymeric resins are disclosed.
Song et al. 20040142272 in the second example teaches 20 g of alkali soluble acrylic resin solution (propylene glycol monomethyl ether acetate, solvent) which is then combined with 0.25 g of 2,4,6-trimethylbenzoyldiphenyl phosphine oxide (radical photoinitiator), 0.4 g of Irgacure 907 (2-Methyl-4′-(methylthio)-2-morpholinopropiophenone, radical initiator), 0.159 g  ITX (2-isopropylthioxanthone, radical initiator), 1.967 g ditrimethylolpropane tetraacrylate (crosslinker), 2.02 g dipentaerythritol monohydroxy pentacrylate (crosslinker), 0.945 g cycloaliphatic diepoxide (crosslinker), 1.31 g ethoxylated bisphenol A diacrylate (crosslinker), and 0.473 triarylsulfonium hexafluorophosphate (photocationic initiator) (total weight of 27.524 including solvent).  The mixture of coated, exposed and the unexposed areas removed by the alkali developer (negative acting resist) [0061-0066].  Useful resins are disclosed at [0021]. Useful radical initiators are disclosed at [0022]. Useful free radical polymerizable monomers are disclosed at [0023], Useful photoacid generators are disclosed at [0024]. Useful reactive monomers are disclosed at [0025].  Exposure to actinic radiation (UV) resulting in polymerization and crosslinking in the negative acting resist (abstract, [0010,0029-0030]).
It would have been obvious to one skilled in the art to modify the compositions of Araki et al. 20030152864 by adding fluorinated coating solvent to the composition based upon the direction at [0600-0606] which teaches enhanced polymer solubility and to add known acrylic and epoxy crosslinking agents and photoinitiators  such as 2,4,6-trimethylbenzoyldiphenyl phosphine oxide, 2-isopropylthioxanthone and triarylsulfonium hexafluorophosphate disclosed in useful amounts such as the 2.93 wt% of radical curing photoinitiators in example 2 of Song et al. 20040142272, to convert the resist to a negative resist as discussed at [0419-0420,0513-0514] of Araki et al. 20030152864.  Further, it would have been obvious to one skilled in the art to modify the resulting compositions by adding other solvents, dyes, basic quenchers or adhesion promoters to the resulting composition based upon the disclosure that these are useful additives at [0599,0889] of Araki et al. 20030152864. 
	The applicant amended the claims by requiring the vinyl crosslinking agent, cationic photoinitiator and free radical photoinitiator.  This rejection and those based upon it could be overcome by either eliminating each of perfluorohexane, hexafluorobenzene and perfluorotributylamine in the list in claim 1 or eliminating the recitation of  “copolymers of ethylenically unsaturated resins, acrylic acid esters” (acrylates fall into both of these categories).
The applicant argues that the references does not teach 0.1-10 wt% of photoinitiator D. 
The second example of Song et al. 20040142272 add 0.25g of  2,4,6-trimethylbenzoyldiphenylphosphine oxide is added to 20.0 g of the resin A solution (30 wt %), 0.4 g of irgacure 907 and 0.159g of isothioxanthone, 1.967 g of SR-355, 2.02 g of SR-399, 1.31 g of Sr-349, 0.945 g of SARCATK126 and 0.471g of SARCATK185., which yields a total weight of 14.122 g (6.0+0.25+0.4+0.159+1.967+2.02+1.31+0.945+0.471) of which the 0.25 g of .25g of  2,4,6-trimethylbenzoyldiphenylphosphine oxide yields 1.77 wt% (neglecting solvent) or       0.25/27.522 x 100 including the solvent (0.9 wt%).  Additionally, Song et al. describes 1-10 parts of a radical photoinitiator at [0022]. 
In the response of 1/20/2020, the applicant argues that the references do not teach the recited alkali soluble film forming resins for (A).  The claim does not require the recited species for (A) as the claims recites “one of more alkali soluble film-forming resins (A) or one or more film forming resins which become more soluble in alkali solutions by action of an acid (B) …..(A) is selected from the group consisting of …..copolymers of ethylenically unsaturated resins, acrylic acid esters …” (emphasis added).  The polymer of 2003/0152864 in example 14 describes a fluorine containing polymer (A) having an acid reactive (labile) functional group  (t-butyl [01512-1519,1592]).  This polymer is also formed form ethylenically unsaturated (acrylic) monomers and includes the t-butylacrylate which is an ester of acrylic acid.  Therefore the polymer meets the claim limitations. 
In the response of 1/20/2020, the applicant argues that the references do not teach the  0.1-10 wt% of a photoinitiator.  The examiner disagrees pointing to the 0.159g of isothioxanthone (1.77 wt%) taught in Song et al. 20040142272 (example 2).  This issue was discussed previously as evidenced above, but the applicant has not disputed the calculations. 
The applicant argues that there is no motivation to combine the references.  The rejection clearly points to the portions of the references relied upon for the combination.  

In response to the arguments of 5/06/2021, the applicant argues that there is no motivation to combine the composition of the prior art.  The examiner points out that the tetraacrylate (crosslinker), dipentaerythritol monohydroxy pentacrylate (crosslinker), cycloaliphatic diepoxide (crosslinker), ethoxylated bisphenol A diacrylate (crosslinker) are crosslinking agents based upon each of these having two or more reactive groups (acrylate or epoxy moieties) and that crosslinking agents including epoxy groups are specifically disclosed in Araki et al. 20030152864 at [0419-0420,0513-0514,0524,0593].  The di-,tetra-, and penta- acrylates together with the epoxies of Song et al. 20040142272 clearly make the resist negative acting and are therefore congruent with the direction in Araki et al. 20030152864.  The use of photoinitiators in the recited amount is established in Song et al. 20040142272.  Araki et al. 20030152864, clearly discloses fluorinated coating solvent, including perfluorohexane, perfluorobenzene and perfluoro(tributylamine) which are among those recited in the claims and are specifically disclosed as improving the solubility of the polymeric binder, which is a clear motivation.

In the response of 1/31/2022, the applicant argues that there is no motivation to combine the references. The examiner points out that the use of acrylates as crosslinking agents is taught in Song et al. 20040142272. The cited example of Song uses 0.809 g of radical photoinitiator in the 27.524 g of the solution, which yields a 2.94 wt% (table 6 is obviously in error as the 0.25 g of TPO cannot be 50.9 wt%, when the 0.159g of ITX is only 0.57 wt% and the ~2g of each of the acrylates are only each ~7 wt%). The 2.94 w% is well within the 0.1 to 10 wt% range of the claims. The solvents of the applicant may have advantages, but these have not been shown for a variety of substrates.  The claims are not limited to the composition applied to a low energy polymer substrate. The acrylate fluorine containing polymers are bounded by the “acrylic acid esters” language of the claims describing the binders and the compositions of Araki et al. 20030152864 and Song et al. 20040142272 identified by the examiner have demonstrated alkali developability.   The applicant might consider excluding these binders.



Claims  1,3,4,6,8-11,13-15,18-20  and 22-32  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Araki et al. 20030152864, in view of Song et al. 20040142272, further in view of Tsuchimura et al. 20110102528 or Kimura et al. 20070225458. 
Tsuchimura et al. 20110102528 teaches resist films which include acid generators (abstract and throughout).  The addition of sensitizers to increase the acid generating efficiency of the acid generator and its sensitivity to longer wavelengths is disclosed. Useful sensitizers include anthracene, 9,10-dialkoxyanthracenes, xanthenes, thioxanthones, isopropylthioxanthone, diethylthioxanthone, chlorothioxanthone, cyanines, anthraquinones, coumarins, ketocoumarins, triphenylmethanes, carbazoles, which can be used in amounts of 0.5 to 10 wt% [0773-0779]. The addition of dyes, plasticizers, photosensitizers and solubility increasing additives is disclosed [0709-0715]. 
Kimura et al. 20070225458 teaches photosensitive compositions with onium salt acid generators (abstract and throughout).  Useful sensitizers include anthracene, 9,10-diethoxyanthracene, thioxanthones, 2-isopropylthioxanthone, 2-chlorothioxanthone, diethoxyacetophenone, benzoin methyl ether, benzoin ethyl ether, carbazoles and the like, which can be used in amounts of 0.01- 10 parts [0082-0083]. 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the composition rendered obvious by the combination of Araki et al. 20030152864 and Song et al. 20040142272  by adding up to 10 parts of known sensitizers for the onium salts such as 9,10-dialkoxyanthracenes, xanthenes, thioxanthones, isopropylthioxanthone,  chlorothioxanthone, ketocoumarins, diethoxyacetophenone, benzoin methyl ether or benzoin ethyl ether taught by Tsuchimura et al. 20110102528 and/or Kimura et al. 20070225458 to increase the sensitivity and extend the spectral sensitivity of the compositions, noting the direction to the use of sensitizing dyes at  [0889] of Araki et al. 20030152864. Further, it would have been plasticizers based upon the direction at [0710] of Tsuchimura et al. 20110102528.
The examiner relies upon the response above without further comment as no further arguments were advanced beyond those addressed above in the arguments of 10/7/2020.
In addition to the response to the arguments of 5/5/2021 above, the examiner points out that Tsuchimura et al. 20110102528 and/or Kimura et al. 20070225458 clearly establish 9,10-diethoxyanthracene, thioxanthones, 2-isopropylthioxanthone, 2-chlorothioxanthone, diethoxyacetophenone, benzoin methyl ether, benzoin ethyl ether and ketocoumarins are known sensitizers for photoacid/cationic  generators in amounts of 0.5 to 10 wt%.

Claims 1,3,4,6,8-20 and 22-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Araki et al. 20030152864 and Song et al. 20040142272, in view of Tsuchimura et al. 20110102528 and/or Kimura et al. 20070225458 and further in view of  Watanabe et al. JP 2003-105207, Hori et al. 20110123936 and Kawabata et al. JP 2005-140849.
Watanabe et al. JP 2003-105207 See examples using fluorinated compounds of formulae I through VI (pages 4-5) (G-1 to G-9) or comparative examples in table 5 using H-1 to H-3. These compositions use a sensitized benzophenone initiation system and an acrylate monomer [0084]. Useful alkali soluble polymers are disclosed including epoxies [0030-0033]. Useful polymerization initiators and sensitizers are disclosed [0041-0042]. Useful acrylate monomers are disclosed [0038-0040]. Useful coupling agents to improve adhesion including silanes are disclosed [0048-0049]. Useful solvents are disclosed [0052]. 
Hori et al. 20110123936 teaches resist and overcoatings for them. The use of acrylate based crosslinking agents (1), alkoxymethyl crosslinking agents (2) and epoxy crosslinking agents (3) is disclosed [0060-0071]. Useful amines are disclosed including piperidine ethanol is disclosed [0136-0141]. Useful sensitizers are disclosed [0147]. Useful acyclic additives including dimethyladipate, diethyladipate and the like to increase etch resistance, pattern shape, adhesion and the like is disclosed [0148-0150]. The addition of adhesion promotors is also disclosed at [0147],
Kawabata et al. JP 2005-140849 teaches the sensitization of onium salts using various dyes including cyanine, coumarin, thiazolium, acene dyes [0023-0030]. Useful auxiliary sensitization agents are disclosed including metallocenes and arenes [0033-0040]. The use of plasticizers and other additives is disclosed [0042,0049]. 
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Araki et al. 20030152864 and Song et al. 20040142272 with Tsuchimura et al. 20110102528 and/or Kimura et al. 20070225458 by adding silanes to improve adhesion as taught by Watanabe et al. JP 2003-105207, to add the alicyclic or nitrogen containing additives discussed in Hori et al. 20110123936 and to add sensitizers known in the photoresist art to be useful with onium salt sensitized compositions such as those taught by Kawabata et al. JP 2005-140849 with a reasonable expectation of increasing sensitivity.   
The examiner relies upon the response above without further comment as no further arguments were advanced beyond those addressed above in the arguments of 10/7/2020 or 5/6/2021.

Claims 1,3,4,6,8-10,19-20,22-26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. KR 2009019621, in view of Beratan et al. 5403437, Rhodes et al. 20030176583 and Kugler 20120187548. 
Lee et al. KR 2009019621 (machine translation enclosed) teaches negative resist compositions comprised of 10-70 parts of a novlac resin, 1-20 parts of an acrylic copolymer, 0.1 to 20 part of a photoacid generator, 0.01-01 part of a photoinitiator, 1-20 parts of a crosslinking agent which crosslinks the novolac when activated by the photoacid generator and 1-40 parts of a second crosslinking agent activated by the photoinitiator (abstract).  Embodiment 1 includes 50  parts novolac, 1.5 parts acrylic copolymer (MW3000-9000), 1.5 parts of the PAG (cationic photoinitiator), 1 part of photoinitiator irgacure 369 (free radical photoinitiator), 10 parts of  hexamethoxymethylmelamine (crosslinking agent ), 5 parts  dipentaerythritol hexaacrylate (free radically polymerizable monomer)  and 300 parts solvent [73-74].  Useful novolac are disclosed, including those formed by the reaction of cresol and formaldehyde (formalin) [0021-0031, particularly 27].   This was coated, dried, exposed using a mask, postbaked and developed with TMAH [82].  The comparative resist is a negative resist formed of a novolac resin, photoacid generator and first crosslinking agent. Comparative example 2 is a positive working AZ resist (novolac) [81].  The resolution in figure 1 corresponding to example 1 is better than that of the comparative example shown in figure 2.  The evaluation is based upon where two mask patterns are near each other so there is overlap at the exposure field [83-84].  The development margin and exposure margin are improved [2]. Useful acrylic polymers are disclosed [32-42]. Useful photoinitiators are disclosed including quinonediazides and onium salt such as  triphenyl sulfonium triflate" including" the sulfonate" the phosphonium salt" the arsonium salt" the oxonium salt etc including the diazonium salt" the ammonium salt" the diphenyliodonium triflate etc  [43-47].   Useful photoinitiators are disclosed including those based upon triazine, oximes, benzophenone, acetophenone, phosphine oxides (darocur TPO and irgacure 819), benzyl dimethyl ketal (irgacure 651), chlorophenyl-HABI and the like [48-50]. Useful first crosslinking agents are disclosed including melamines, ureas and epoxies [51-53]. Useful second crosslinking agents having ethylenic unsaturation are disclosed including 1,4- butandiol diacrylate, 1,3- butylene glycol diacrylate, ethylene glycol di acrylate, trimethyol propane diacrylate, trimethylolpropane triacylate, pentaerythritoltri acrylate, pentaerythritoltetraacrylate, triethyleneglycoldiacrylate, polyethyleneglycolacrylate, dipentaerythritol hexaacrylate, dipentaerythritol triacrylate, dipentaerythritol diacrylate, sorbitol triacrylate, bisphenol-A diacrylate derivative, dipentaerthyritol polyacrylate or their methacrylate type etc. can be used [54-55]. Useful solvents are disclosed including alcohols: tetrahydrofuran" including" the ethers: ethylene glycol monomethylether" the ethylene glycol mono ethyl ether" including" the glycolethers: methyl cellosolve acetate" the ethyl cellosolve acetate" including" the ethylene glycol alkyl ether acetates: diethylene glycol monoethyl ether" the diethylene glycol monoethyl ether" the diethylene glycol dimethyl ether" including" the propylene glycol alkyl ether acetate class: toluene of the propylene glycol alkyl ether acetate class: propylene glycol methyl ether propionate" propyleneglycolethyl ether propionate" propylene glycol propyl ether propionate" the propyleneglycolbutyletherpropionate etc of the propyleneglycolmonoalkylether class: propyleneglycol methylether acetate" propylene glycol ethyl ether acetate" propyleneglycolpropyletheracetate" the propyleneglycolbutyletheracetate etc of the diethyleneglycol based: propylene glycol methyl ether" propylene glycol ethyl ether" propylene
glycol propyl ether" the propyleneglycol butylether etc" xylene" including" the aromatic hydrocarbons: methyl ethyl ketone" the cyclohexanone" 4- hydroxy -4- methyl -2- pentanone" including" the ketones or the acetic acid methyl" ethyl acetate" propyl acetate including the solvent is the methanol" ethanol etc. The acetic acid butyl" 2- hydroxypropionic acid ethyl" 2- hydroxy 2- methylpropionic acid methyl" 2- hydroxy 2-methylpropionic acid ethyl" hydroxacetic acid methyl" hydroxy ethyl acetate" hydroxyacetic acid butyl" methyl sulfate" ethyl sulfate" propyl lactate" lactate butyl" 3- hydroxy propionic acid methyl" 3- hydroxypropionic acid ethyl" 3- hydroxypropionic acid propyl" 3- hydroxypropionic acid butyl" 2- hydroxy 3- methylbutanic acid methyl" methoxyacetic acid methyl" methoxyacetic acid ethyl" methoxyacetic acid profile" methoxy acetic acid butyl" ethoxymethyl acetate" ethoxyacetic acid ethyl" ethoxy propyl acetate" ethoxynitricacidbutyl" propoxy nitric acid methyl"propoxy ethyl acetate" propoxy acetic acid profile" propoxy acetic acid butyl" butoxy methyl acetate" butoxy ethyl acetate" butoxyacetic acid profile" butyl butoxyacetate" 2- methoxypropionic acid methyl" 2- methoxy propionic acid ethyl" 2- methoxypropionic acid propyl" 2-methoxypropionic acid butyl" 2- ethoxy propionic acid methyl" 2- *** acid ethyl" 2- ethoxypropionic acid propyl" 2- ethoxy propionic acid butyl" 2-butoxypropionic acid methyl" 2- butoxy ethyl propionate" 2- butoxy pro blood miscalculation profile" 2- butoxypropionic acid butyl" 3-methoxypropionic acid methyl 3- methoxy propionic acid ethyl" 3- methoxypropionic acid propyl" 3- ethoxy propionic acid methyl" 3- ethoxy propionic acid ethyl. The esters of 3- ethoxypropionic acid propyl" 3- ethoxy propionic acid butyl" 3- propoxy propionic acid methyl" 3- propoxy propionic acid ethyl" 3- propoxypropionic acid propyl" 3- propoxy propionic acid butyl" 3- butoxypropionic acid methyl" 3- butoxy ethyl propionate" 3- butoxypropionic acid propyl" 3- butoxypropionic acid butyl etc etc. can be used  [56-58]. Surfactants can be added [62]. Adhesion additives can be added, including phenolic compounds [63]. Useful sensitizers are disclosed 
Beratan et al. 5403437 teaches the addition of 5-15% of fluorosurfactants to resists to increase the wetting/coating of the resist upon amorphous polytetrafluoroethylene-2,2-bis(trifluoromethyl)-4,5-difluoro-1,3-dioxazole (TFE AF) films used to form insulating dielectric layers which had been formed on silicon wafers.  The examples resist was AZ1350 (3/31-62, 1/25-34). 
Rhodes et al. 20030176583 establishes that AZ1350 is a m -cresol formaldehyde novolac based resist [0008]. 
Kugler 20120187548 teaches that insulating dielectric layers can be formed of fluorinated polymers including perfluoro cyclo oxyaliphatic polymer (CYTOP), perfluoroalkoxy polymer resin (PFA), fluorinated ethylene-propylene (FEP), polyethylenetetrafluoroethylene (ETFE), polyvinylfluoride (PVF), polytetrafluoroethylene (PTFE), polyethylenechlorotrifluoroethylene (ECTFE), polyvinylidene fluoride (PVDF), polychlorotrifluoroethylene (PCTFE), perfluoro elastomers (FFKM) such as Kalrez.RTM. or Tecnoflon.RTM., fluoro elastomers such as Viton.RTM., Perfluoropolyether (PFPE) and a polymer of tetrafluoroethylene, hexafluoropropylene and vinylidene fluoride (THV) [0016].  A fluorinated PTFE surface was formed by coating from a solution of perfluorotripentylamine and perfluoro-2-n-butyl tetrahydrofuran.  This is then coated with poly(pentafluorostyrene-co-glycidyl methacrylate) dissolved in a mixture of  hexafluorobenzene and chloroform [0093-0095].  The combination of solvents has the benefit discussed. “Whilst we do not wish to be bound by any theory, we believe that this can be explained as follows. During the initial stages of the spin-coating process, the chloroform component, i.e. the non-fluorinated component, prevents the fluorinated polymer surface from being dissolved, while the hexafluorobenzene (the fluorinated component) content of the solution is sufficiently high to ensure good wetting of the polymer solution on the fluorinated polymer surface.  Chloroform has a lower boiling point (62.3.degree. C.) than hexafluorobenzene (82.degree. C.). Accordingly, the chloroform evaporates faster than the hexfluorobenzene, thereby preventing precipitation of the poly(pentafluorostyrene-co-glycidyl methacrylate) polymer during the drying process. As the chloroform evaporates, the solvent will become relatively richer in hexafluorobenzene and may consequently partially dissolve the fluorinated polymer surface. This may result in intermixing of the fluorinated polymer the poly(pentafluorostyrene-co-glycidyl methacrylate) polymer, which may further improve adhesion of the poly(pentafluorostyrene-co-glycidyl methacrylate) to the fluorinated polymer surface.”[0101-0102].  Other suitable fluorinated polymer surfaces may include perfluoro cyclo oxyaliphatic polymer (CYTOP), perfluoroalkoxy polymer resin (PFA), fluorinated ethylene-propylene (FEP), polyethylenetetrafluoroethylene (ETFE), polyvinylfluoride (PVF), polyethylenechlorotrifluoroethylene (ECTFE), polyvinylidene fluoride (PVDF), polychlorotrifluoroethylene (PCTFE), perfluoro elastomers (FFKM) such as Kalrez.RTM. or Tecnoflon.RTM., fluoro elastomers such as Viton.RTM., Perfluoropolyether (PFPE) and a polymer of tetrafluoroethylene, hexafluoropropylene and vinylidene fluoride (THV) [0112]
Accordingly, a solvent mixture comprising a non-fluorinated solvent (e.g. MEK or chloroform) may be preferred. In particular, the perfluorinated aromatic polymer may be dissolved in a mixture of a fluorinated (e.g. hexafluorobenzene) and a non-fluorinated solvent. The ratio by volume of fluorinated to non-fluorinated solvent may be around 2:1 [0062]. Alternative examples of fluoro/non-fluoro solvent pairs include /octafluorotoluene:chloroform and perfluorobenzene/methyl ethyl ketone (MEK) [0063]. The use of surfactants to aid in the wetting of a photoresist is disclosed, referring to Beratan et al. 5403437 at [0039]. 
It would have been obvious to one skilled in the art to modify the cresol novolac based compositions of the inventive examples of Lee et al. KR 2009019621 replacing the 1 part of irgacure 369 with 1 parts of oximes esters, phosphine oxides such as darocur TPO and irgacure 819, benzyl dimethyl ketal (irgacure 651) or hexarylbisimidazoles based upon the teachings of equivalence at [48-50] and replacing a portion of the organic solvent used with sufficient fluorinated solvents to dissolve Teflon, such as hexafluorobenzene or perfluorotripentylamine to the composition based upon the direction in Kugler 20120187548 that this improves wetting and forms a mechanical bond between the photoresist coating and the previously coated Teflon layer due to the partial dissolution at the Teflon layer surface at [0093-0094,0101-0102] with a reasonable expectation of success based upon the discussion of Beratan et al. 5403437 at [0039] of Kugler 20120187548 , who uses novolac resist AZ1350 (3/31-62, 1/25-34 of Beratan et al. 5403437) as established in Rhodes et al. 20030176583 at [0008]. 
Further with respect to claim 4, it would have been obvious to modify the compositions rendered obvious above over the combination of Lee et al. KR 2009019621, Beratan et al. 5403437, Rhodes et al. 20030176583 and Kugler 20120187548 by replacing the TME-Triazine with triphenylsulfonium triflate or diphenyliodonioum triflate based upon the disclosure of equivalence at [43-47] of Lee et al. KR 2009019621. 
Further with respect to claim 6, it would have been obvious to modify the compositions rendered obvious above over the combination of Lee et al. KR 2009019621, Beratan et al. 5403437, Rhodes et al. 20030176583 and Kugler 20120187548 by using ethylene glycol alkyl ether acetates, such as diethylene glycol monoethyl ether acetate; propylene glycol alkyl ether acetates, such as propyleneglycol methylether acetate; ketones such as cyclohexanone, alcohol such as methanol or ethanol; acetates such as methyl acetate, ethyl acetate or  propyl acetate or aromatic hydrocarbons such as xylene based upon the disclosure of equivalence at [56-58] of Lee et al. KR 2009019621. 
Further with respect to claim 8, it would have been obvious to modify the compositions rendered obvious above over the combination of Lee et al. KR 2009019621, Beratan et al. 5403437, Rhodes et al. 20030176583 and Kugler 20120187548 by replacing the hexamethoxymethylmelamine with others disclosed at [51-53]. 
Further with respect to claim 8, it would have been obvious to modify the compositions rendered obvious above over the combination of Lee et al. KR 2009019621, Beratan et al. 5403437, Rhodes et al. 20030176583 and Kugler 20120187548 by replacing the dipentaerythritol hexaacrylate with trimethylolpropane triacylate, triethyleneglycoldiacrylate or  polyethyleneglycolacrylate based upon the disclosure at [51-53]. 
	Further with respect to claim 9, it would have been obvious to modify the compositions rendered obvious above over the combination of Lee et al. KR 2009019621, Beratan et al. 5403437, Rhodes et al. 20030176583 and Kugler 20120187548 by adding the fluorosurfactants disclosed at [62]. 
The examiner points out that the wetting using fluorinated solvents is established in Kugler 20120187548

Claims 1,3,4,6,8-10,19-20,22-26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. KR 2009019621, in view of Beratan et al. 5403437, Rhodes et al. 20030176583 and Kugler 20120187548, further in view of White et al. 5494698 or Sone et al. 20120206068. 
White et al. 5494698 establishes that it is known in the photolithographic art, that Teflon is soluble in perfluorooctane (5/36-42)
Sone et al. 20120206068 establishes that perfluorotributylamine is a solvent for CYTOP [0389,0437,0477].  Other solvents useful for forming the insulating film [0124-0134], include fluorine containing solvents such as tetradecafluorohexane, perfluoroheptane, octadecafluorooctane, perfluorononane, hexafluorobenzene, octafluorotoluene, octafluorocyclopentene, heptacosafluorotributylamine, perfluorotriethylamine, perfluorotributylamine, perfluorotriamylamine, perfluoro(1,3-dimethylcyclohexane), perfluoromethylcyclohexane, octadecafluorodecahydronaphthalene, and perfluoro-2-methylpentane. These may be used alone or in combination [0128].
	In addition to the basis above, it would have been obvious to modify the photoresist rendered obvious by the combination of Lee et al. KR 2009019621, in view of Beratan et al. 5403437, Rhodes et al. 20030176583 and Kugler 20120187548 by using other known solvents for fluorinated polymers, such as tetradecafluorohexane, perfluoroheptane, octadecafluorooctane, perfluorononane, hexafluorobenzene, octafluorotoluene, octafluorocyclopentene, heptacosafluorotributylamine, perfluorotriethylamine, perfluorotributylamine, perfluorotriamylamine, perfluoro(1,3-dimethylcyclohexane), perfluoromethylcyclohexane, octadecafluorodecahydronaphthalene, and perfluoro-2-methylpentane taught by White et al. 5494698333 or Sone et al. 20120206068 when using Teflon or CYTOP as the fluoropolymer for the dielectric layer upon which the resist is coated as taught by Kugler 20120187548 at [0016,0112]. 
The examiner relies upon the response above without further comment as no further arguments were advanced beyond those addressed above in the arguments of 10/7/2020 or 5/6/2021.

Claims 1,3,4,6,8-11,13,17,19-20,22-27,29,30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. KR 2009019621, in view of Beratan et al. 5403437, Rhodes et al. 20030176583, Kugler 20120187548 with (White et al. 5494698 or Sone et al. 20120206068), further in view of Tsuchimura et al. 20110102528 and/or Kimura et al. 20070225458
In addition to the basis above, it would have been obvious to one skilled in the art to modify the composition rendered obvious by the combination of Lee et al. KR 2009019621, Beratan et al. 5403437, Rhodes et al. 20030176583, Kugler 20120187548 with (White et al. 5494698 or Sone et al. 20120206068) by adding up to 10 parts of known sensitizers for the onium salts such as 9,10-dialkoxyanthracenes, xanthenes, thioxanthones, isopropylthioxanthone,  chlorothioxanthone, ketocoumarins, diethoxyacetophenone, benzoin methyl ether or benzoin ethyl ether taught by Tsuchimura et al. 20110102528 and/or Kimura et al. 20070225458 to increase the sensitivity and extend the spectral sensitivity of the compositions, noting the direction to the use of sensitizers at  [61] of Lee et al. KR 2009019621. Further, it would have been plasticizers based upon the direction at [0710] of Tsuchimura et al. 20110102528.
The examiner relies upon the response above without further comment as no further arguments were advanced beyond those addressed above in the arguments of 10/7/2020 or 5/6/2021.

Claims 1,3,4,6,8-20 and 22-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. KR 2009019621, in view of Beratan et al. 5403437, Rhodes et al. 20030176583, Kugler 20120187548, White et al. 5494698 or Sone et al. 20120206068, further in view of Watanabe et al. JP 2003-105207, Hori et al. 20110123936 and Kawabata et al. JP 2005-140849. 
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Lee et al. KR 2009019621, Beratan et al. 5403437, Rhodes et al. 20030176583, Kugler 20120187548 with (White et al. 5494698333 or Sone et al. 20120206068)  and (Tsuchimura et al. 20110102528 and/or Kimura et al. 20070225458) by adding silanes to improve adhesion as taught by Watanabe et al. JP 2003-105207, to add the alicyclic or nitrogen containing additives discussed in Hori et al. 20110123936 and to add sensitizers known in the photoresist art to be useful with onium salt sensitized compositions such as those taught by Kawabata et al. JP 2005-140849 with a reasonable expectation of increasing sensitivity.   
The examiner relies upon the response above without further comment as no further arguments were advanced beyond those addressed above in the arguments of 10/7/2020 or 5/6/2021.

This is a RCE filing.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 6, 2022